Citation Nr: 1610784	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  16-06 249	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case is now under jurisdiction of the St. Petersburg, Florida RO.  

In January 2013, VA received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, wherein the Veteran appointed private attorney, Christopher S. Chambers, to represent him regarding mental health conditions and TDIU.  An October 2015 statement from Christopher S. Chambers noted that he only represented the Veteran with respect to the issues of mental health and TDIU.  Consequently, Christopher S. Chambers is duly recognized as the representative regarding the issues for entitlement to an increased rating for PTSD and entitlement to a TDIU.  

The issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to service connection for headaches are addressed in a separate decision by the Board as the Veteran is represented by a different representative as to those issues.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA medical examination in September 2011 regarding his service-connected PTSD.  In an April 2012 statement, the Veteran reported that his PTSD worsened.  The Board finds that a new VA examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the issue of entitlement to a TDIU, the Board must defer adjudication because the issue is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in correspondence dated in May 2015, the Veteran requested a hearing before the Board at a local RO (Travel Board hearing) in connection with his appeal.  He has been placed on a list awaiting the scheduling of a hearing; however, he has not yet been scheduled for a hearing.  If any benefit sought is not granted following the requested additional development and readjudication, a hearing must be scheduled at the RO.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records.  

2.  Schedule the Veteran for a VA medical examination concerning the nature and severity of service-connected PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary testing should be accomplished and the findings reported in detail.  Following examination of the Veteran and review of the claims folder, the examiner must address the following:

*Report all signs and symptoms with respect to the Veteran's service-connected PTSD.

*Comment on the functional impact of the Veteran's PTSD on his ability to work, consistent with his educational and occupational experience.

A rationale must be provided for any opinion offered.

3.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

4.  If any benefit sought remains denied, schedule the Veteran for a Travel Board hearing at the AOJ before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




